 



EXHIBIT 10.17

TEKELEC
2004 Executive Officer Bonus Plan

Tekelec (“Tekelec” or the “company”) believes that a portion of each executive
officer’s annual compensation should be directly related to the company’s
financial performance and such officer’s achievement of certain objectives. The
2004 executive officer bonus plan (“2004 bonus plan”) is designed to motivate
Tekelec’s executive officers and to reward them for their continuing
contributions to the company’s business if in 2004 the company achieves certain
financial results and/or such officers achieve certain individual, business or
strategic objectives. The company believes that the achievement of these results
and objectives is essential for the company’s success and for the continued
growth in shareholder value.

2004 Bonus Plan:

Each Eligible Officer (as defined below), by virtue of his or her continuing
employment with Tekelec, will be eligible to receive:



(i)   a quarterly bonus (“Quarterly Bonus”) based on the Company’s financial
performance as measured by the degree to which certain business units of the
Company assigned to an Eligible Officer attain pre-set, Board of Directors’
approved, operating income before bonus goals for each calendar quarter during
2004; and



(ii)   an annual bonus (“Annual Bonus”) based on his/her achievement in 2004 of
individual, business or strategic objectives that the Company’s Chief Executive
Officer (or, in the case of the Chief Executive Officer, the Board of Directors)
approves.

The calculation of each Eligible Officer’s Quarterly Bonus will be determined in
part on the business units assigned to such Officer and the weighting assigned
to such business unit. For example, 50% of the Chief Executive Officer’s
Quarterly Bonus is based on the Company’s financial performance on a
consolidated basis while 20%, 20% and 10% of the bonus is based on the financial
performance of the Signaling, Switching and IEX business units, respectfully.
For purposes of this 2004 Bonus Plan, there are four business units: Network
Signaling (“NS”), Switching (“S”), IEX Corporation (“IEX”), and the Company on a
Consolidated Basis (“C”).

The Quarterly Bonuses payable to an Eligible Officer under the 2004 Bonus Plan
will be calculated as a percentage of such officer’s salary of record in effect
as of the last day of a calendar quarter The Annual Bonus payable to an Eligible
Officer under the 2004 Bonus Plan will be calculated as a percentage of such
officer’s salary of record in effect as of the last day of the calendar year,
unless there has been a change in such Officer’s bonus participation level
during 2004 in which case such Officer’s Annual Bonus will be calculated using
his/her actual 2004 earnings. In determining an Eligible Officer’s salary of
record or actual earnings, certain compensation and payments (e.g.,
reimbursement for moving expenses, bonus payments received under the 2003 or
2004 Bonus Plan, stock option compensation, disability benefits, sign-on
bonuses, vacation cash outs, on call pay, and similar payments) shall be
excluded. For purposes of determining the amount of a Quarterly or an Annual
Bonus, if an Eligible Officer is on a leave of absence in excess of 30 days,
such Officer’s actual earnings during such quarter or calendar year, as the case
may be, shall be used.

1



--------------------------------------------------------------------------------



 



Eligible Officers:

Set forth below are (i) the executive officers who are designated as Eligible
Officers for purposes of the 2004 Bonus Plan and who, as such, shall be eligible
to participate in the 2004 Bonus Plan (all titles are positions with Tekelec
unless otherwise specified); (ii) the business units assigned to each such
Eligible Officer; and (iii) the percentage weighting assigned to each such
business unit for purposes of calculating the bonuses payable under this Plan:

      Eligible Officers   Business Unit (Business Unit %)
Chief Executive Officer and President
  C (50%), NS (20%), S (20%), IEX (10%)
Executive Vice President and Chief Operating Officer
  C (50%), NS (25%), S (25%)
Executive Vice President, Global Sales & Marketing Group
  C (50%), NS (25%), S (25%)
Vice President and Chief Financial Officer
  C (50%), NS (20%), S (20%), IEX (10%)
Senior Vice President, Corporate Affairs and General Counsel
  C (50%), NS (20%), S (20%), IEX (10%)
President and General Manager, Network Signaling Division
  C (50%), NS (25%), S (25%)
President and General Manager, IEX Corporation
  C (50%), IEX (50%)
President and General Manager, Santera Systems, Inc.
  C (50%), NS (25%), S (25%)
Vice President, Corporate Development
  C (50%), NS (20%), S (20%), IEX (10%)
Vice President, Global Marketing
  C (50%), NS (25%), S (25%)
Vice President, Human Resources
  C (50%), NS (20%), S (20%), IEX (10%)
Vice President, Operations and Quality
  C (50%), NS (20%), S (20%), IEX (10%)

The effective date of this 2004 Bonus Plan is January 1, 2004 (the “Effective
Date”). Persons appointed as executive officers of the Company after the
Effective Date shall be eligible to participate in the 2004 Bonus Plan if they
are expressly designated as Eligible Officers under the 2004 Bonus Plan pursuant
to a subsequent, duly adopted Board of Directors’ resolution. An Eligible
Officer whose title changes after the Effective Date shall be entitled to
participate in the 2004 Bonus Plan on the same terms and conditions as applied
immediately prior to such title change unless either (i) the terms and
conditions of such Eligible Officer’s participation in the 2004 Bonus Plan are
changed pursuant to a duly adopted Board of Directors’ resolution; or (ii) the
new title is listed as an Eligible Officer in the Eligible Officer table set
forth above in which case such Officer shall participate at the bonus
participation level corresponding to such new title.

In order to earn and be eligible to receive a Quarterly or an Annual Bonus, an
Eligible Officer must be employed by Tekelec or one of its subsidiaries as an
Eligible Officer on the date on which such bonuses are paid, unless such
requirement is waived in writing by the Company’s Chief Executive Officer in the
case of an Eligible Officer other than the Chief Executive Officer, or by the
Board of Directors in the case of the Chief Executive Officer. An Eligible
Officer who is on an approved leave of absence from the Company during 2004
will, for purposes of determining eligibility under the 2004 Bonus Plan, be
treated as being employed by the Company during such leave of absence.

Quarterly Bonuses:

2



--------------------------------------------------------------------------------



 



The Company’s pro forma operating income before bonus (which excludes the
effects of acquisition related amortization and other merger-related charges)
calculated with respect to the business units assigned to an Eligible Officer
(“Operating Income before Bonus”) for each calendar quarter will be the
financial measure for the Quarterly Bonuses. If any business unit assigned to an
Eligible Officer fails to attain a Bonus Factor of 100%, then the Operating
Income before Bonus earned by the other business unit(s) assigned to such
Eligible Officer in excess of the Operating Income before Bonus corresponding to
such other unit’s 100% Bonus Factor will be applied to make up the shortfall
(such additional amount so applied shall not exceed 10% of each such other
unit’s Operating Income before Bonus goal corresponding to its 100% Bonus
Factor).

The amount of an Eligible Officer’s Quarterly Bonus is calculated as follows:
First, the amount of bonus payable as a Quarterly Bonus to an Eligible Officer
with respect to each business unit assigned to such Eligible Officer will be
calculated by multiplying (i) the product of such Eligible Officer’s salary of
record on the last day of a calendar quarter and the Quarterly Bonus Percentage
for such calendar quarter listed opposite such officer’s title in the Bonus
Participation Table below by (ii) the product of applicable Bonus Factor (as
determined in accordance with the matrix set forth in Schedule A attached hereto
and the applicable Business Unit Percentage). Stated mathematically, the amount
of a Quarterly Bonus payable with respect to a business unit assigned to an
Eligible Officer equals (AxB)(CxD), where A = an Eligible Officer’s salary of
record for a calendar quarter; B = the applicable Quarterly Bonus Percentage for
such business unit; C = the applicable Bonus Factor and D = the applicable
Business Unit Percentage. Secondly, the total amount payable to an Eligible
Officer as a Quarterly Bonus will be the sum of the bonus amounts payable to
such Eligible Officer with respect to all the business units assigned to
him/her.

The amount of the Company’s quarterly Operating Income before Bonus will
determine the applicable Bonus Factor. As indicated on Schedule A, minimum
quarterly Operating Income before Bonus will result in a Bonus Factor of 25%;
mid-point Operating Income before Bonus will result in a Bonus Factor of 50%;
and maximum quarterly Operating Income before Bonus will result in a maximum
Bonus Factor of 100%. There will be a linear increase in the percentage amount
of the Bonus Factor between (i) the minimum quarterly Operating Income before
Bonus and the mid-point Operating Income before Bonus; and (ii) the mid-point
Operating Income before Bonus and the maximum quarterly Operating Income before
Bonus.

Except as otherwise provided herein, the Quarterly Bonus will be payable in one
lump sum (subject to applicable withholding taxes and other applicable
deductions) within 30 days after the Company’s quarterly results are publicly
announced. An Eligible Officer who is on an approved leave of absence from the
Company on the date on which Quarterly Bonuses are paid by the Company and
thereafter returns to active status as an Eligible Officer upon the end of such
leave of absence, will be paid a Quarterly Bonus to which he/she is otherwise
entitled under this 2004 Bonus Plan within 30 days following his/her return to
active status as an Eligible Officer. An Eligible Officer who is on an approved
leave of absence from the Company on the date on which Quarterly Bonuses are
paid by the Company and thereafter fails to return to active status as an
Eligible Officer upon the end of such leave of absence, will forfeit his/her
right to any Quarterly Bonus to which he/she may otherwise be entitled for such
quarter.

Annual Bonuses:

The percentage degree (0% to 100%) to which an Eligible Officer achieves his/her
objectives for 2004 will be the measure for the Annual Bonus. The determination
of the percentage degree to which an Eligible Officer (other than the Chief
Executive Officer) achieves his/her objectives will be made by the Chief
Executive Officer by February 15, 2005. The determination of the percentage
degree to

3



--------------------------------------------------------------------------------



 



which the Chief Executive Officer achieves his objectives will be made by the
Board of Directors by February 15, 2005.

The amount of a bonus payable as an Annual Bonus to an Eligible Officer will be
calculated by multiplying (i) the product of such officer’s salary of record (or
actual earnings if such Officer’s bonus participation level changed during 2004)
for 2004 and the Annual Bonus Percentage (prorated if such Officer’s bonus
participation level changes during 2004) listed opposite such officer’s title in
the Bonus Participation Table below by (ii) the percentage degree to which the
Chief Executive Officer or the Board of Directors, as the case may be,
determines that such Eligible Officer has achieved his/her objectives for 2004.

Except as otherwise provided herein, the Annual Bonus will be payable in one
lump sum (subject to applicable withholding taxes and other applicable
deductions) within 30 days of the Chief Executive Officer’s or Board of
Directors’ determination, as the case may be, of the percentage degree to which
the Eligible Officer has achieved his/her objectives for 2004. An Eligible
Officer who is on an approved leave of absence from the Company on the date on
which Annual Bonuses are paid by the Company and thereafter returns to active
status as an Eligible Officer upon the end of such leave of absence, will be
paid an Annual Bonus to which he/she is otherwise entitled under this 2004 Bonus
Plan within 30 days following his/her return to active status as an Eligible
Officer. An Eligible Officer who is on an approved leave of absence from the
Company on the date on which Annual Bonuses are paid by the Company and
thereafter fails to return to active status as an Eligible Officer upon the end
of such leave of absence, will forfeit his/her right to any Annual Bonus to
which he/she may otherwise be entitled for 2004.

Bonus Participation Levels:

For purposes of determining an Eligible Officer’s Quarterly or Annual Bonus
under the 2004 Bonus Plan, the Quarterly Bonus Percentages (by calendar quarter)
and the Annual Bonus Percentages for the Eligible Officers shall be as follows:

4



--------------------------------------------------------------------------------



 



Bonus Participation Table

                                                                             
Annual Title   Quarterly Bonus Percentage     Bonus     Q1     Q2     Q3     Q4
    Percentage  
Chief Executive Officer And President
    80.0 %     100.0 %     100.0 %     120.0 %     25 %
Executive Vice President And Chief Operating Officer
    57.6       72.0       72.0       86.4       18  
Executive Vice President, Global Sales & Marketing Group
    44.8       56.0       56.0       67.2       14  
Vice President and Chief Financial Officer
    44.8       56.0       56.0       67.2       14  
Vice President and General Counsel
    44.8       56.0       56.0       67.2       14  
President and General Manager, Network Signaling Division
    38.4       48.0       48.0       57.6       12  
President and General Manager, IEX Corporation
    38.4       48.0       48.6       57.6       12  
President and General Manager, Santera Systems, Inc.
    38.4       48.0       48.0       57.6       12  
Vice President, Corporate Development
    32.0       40.0       40.0       48.0       10  
Vice President, Human Resources
    32.0       40.0       40.0       48.0       10  
Vice President, Operations and Quality
    32.0       40.0       40.0       48.0       10  

Discretionary Bonuses:

Discretionary bonuses may also be paid under the 2004 Bonus Plan, but only upon
the express approval of the Board of Directors.

* * * *

5